Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s preliminary amendments, filed 10/19/2020, canceling claims 2-5 and 9-20, amending claims 1 and 6-8, and adding new claims 21-36, are acknowledged.
Claims 1, 6-8 and 21-36 are pending and are presently under consideration. 

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 10/19/2020 and 2/03/2021, are acknowledged and have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claims 30 and 36 are drawn to the method of claim 21 or 22, respectively, “wherein the administration of the compound reduces the number and/or severity of, or the number of the subjects that have, local skin reactions or other adverse side effects in the subject compared to other treatments of actinic keratosis.”  The claims are not further limiting of the claims from which they depend.  Claims 30 and 36 merely recite the result of the administration of the compound.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over “Kinex receives FDA approval to begin Phase I study of KX2-391 ointment for actinic keratosis”, July 2014, 2 pages. Retrieved from Internet: (URL: https://www.news-medical.net/news/20140725/Kinex-receives-FDA-approval-to-begin-Phase-I-study-of-KX2-391-ointment-for-actinic-keratosis.aspx, hereinafter “Kinex”; cited by Applicant), in view of Mayo Clinic (“Actinic keratosis”, 3/07/2018, 3 pages, hereinafter “Mayo Clinic”; cited by Applicant).
Instant claim 1 is drawn to a method of treating actinic keratosis comprising administering to the affected area of a subject in need thereof a therapeutically effective amount of a compound of the following structure:

    PNG
    media_image1.png
    93
    266
    media_image1.png
    Greyscale
.
The above compound is known as KX-01 or KX2-391.  See the instant specification, page 21, second paragraph.
actinic keratosis.  According to Kinex, “[p]otent inhibition of the growth of human keratinocytes and several melanoma cell lines in vitro suggests the potential clinical activity for actinic keratosis and dermatologic malignancies. … The encouraging pre-clinical data for KX2-391 has led us to progress into this clinical study.”  See page 1, first 3 paragraphs.
The disclosure of Kinex would have provided one of ordinary skill with the motivation to further investigate the therapeutic efficacy of KX2-391 for the treatment of actinic keratosis.  The disclosed ointment is clearly for topical treatment to the skin (instant claims 8, 29 and 35).  The Mayo Clinic document teaches that actinic keratosis is most commonly occurs on the face, lips, ears, back of the hands, forearms, scalp and neck. 
The instant claims recite various sizes of the “affected area” of the subject, such as, for example, claim 6 recites the affected area “is about 0.01 cm2 to about 300 cm2.”
It would have been obvious to administer the KX2-391 ointment to the affected areas of the patient, whatever the size.  For example, the Mayo Clinic document teaches the signs and symptoms of actinic keratosis include “[r]ough, dry of scaly patch of skin, [is] usually less than 1 inch (2.5 centimeters) [i.e., 6.25 cm2] in diameter.”  the Mayo Clinic document teaches “Actinic keratoses are found primarily on areas exposed to the sun, such as your face, lips, ears, hands, forearms, scalp and neck.”  Multiple keratoses would encompass a larger area.
The “therapeutically effective amount” of the instant compound (KX-391) and administration frequencies are not specifically disclosed by Kinex, however, determining 
“[t]he ‘therapeutically effective amount’, as used herein, refers to an amount of a pharmaceutical agent, e.g., KX-01, to treat, ameliorate, or prevent an identified disease or condition, e.g., AK, or to exhibit a detectable therapeutic or inhibitory effect. The effect can be detected by any assay method known in the art. The precise effective amount for a subject will depend upon the subject's body weight, size, and health; the nature and extent of the condition; and the therapeutic or combination of therapeutics selected for administration. Therapeutically effective amounts for a given situation can be determined by routine experimentation that is within the skill and judgment of the clinician. [Emphasis added]”  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-8 and 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,617,693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating actinic keratosis comprising administration to a subject in need thereof a therapeutically effective amount of the same compound (i.e., KX2-391) to the affected area of skin of said patient.  The affected areas of administration are the same or overlap.

Conclusion
Claims 1, 6-8 and 21-36 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629

/SAVITHA M RAO/Primary Examiner, Art Unit 1629